


Exhibit 10.7

 

FIRST AMENDMENT TO LEASE AGREEMENT

 

This First Amendment to Lease Agreement (this “Amendment”) is made as of the 1st
day of May, 2008, by and between ALLIANZ LIFE INSURANCE COMPANY OF NORTH
AMERICA, a Minnesota corporation (“Landlord”), and UNITED STATIONERS SUPPLY CO,
an Illinois corporation (“Tenant”).

 

RECITALS:

 

A.             WHEREAS, Landlord’s predecessor-in-interest and Tenant are
parties to that certain Lease Agreement dated July 30, 1999 as amended by that
certain Letter Agreement dated August 12, 1999 (collectively, the “Lease”) under
which Landlord leases to Tenant a building of approximately 400,0000 square feet
(the “Leased Premises”) located at 5425 FAA Boulevard, Irving, Texas, as more
particularly described in the Lease;

 

B.              WHEREAS, the parties desire to amend the Lease as set forth
below.

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
other good and valuable consideration, the receipt and adequacy of which is
hereby acknowledged, the parties agree as follows:

 

1.               RECITALS:  DEFINED TERMS.  The recitals set forth above are
incorporated and deemed restated herein in their entirety. All defined terms
used herein shall have the meanings as ascribed to said terms in the Lease,
except as otherwise provided in this Amendment.

 

2.              TERM.  Article 2(a) of the Lease is amended to provide that the
“Initial Term” of the Lease shall expire at 11:59 p.m. on May 31, 2015.

 

3.             BASE RENT.  Notwithstanding anything contained in Article 3(a) of
the Lease to the contrary, effective from and after June 1, 2008, Base Rent
shall be as follows:

 

 

6/1/08 – 5/31/10

 

$1,060,000.00 per annum ($2.65/psf) payable in monthly installments of
$88,333.33 per month.

 

 

 

 

 

 

 

6/1/10 - 5/31/12

 

$1,100,000.00 per annum ($2.75/psf) payable in monthly installments of
$91,666.66 per month.

 

 

 

 

 

 

 

6/1/12 - 5/31/15

 

$1,140,000.00 per annum ($2.85/psf) payable in monthly installments of
$95,000.00 per month.

 

 

Tenant shall remain responsible for all additional rent and charges and
obligations due under the Lease throughout the Term as extended hereby,
including without limitation, Taxes, utilities, maintenance, and insurance
costs.  Article 3(a)(2) of the Lease (“Change Costs”) is hereby deleted.

 

4.             ALLOWANCE.  Provided Tenant is not in monetary default under the
Lease, Landlord shall pay to Tenant an allowance of up to Three Hundred Thousand
Dollars ($300,000.00) (the “Allowance”) which shall be used only for documented
physical improvements to the Leased Premises installed after June 1, 2008 and
before May 31, 2010 (the “Allowance Work”).  For purpose hereof, installation of
trade fixtures and personal property shall be excluded from Allowance Work and
shall not be reimbursable.  The Allowance Work shall be performed and installed
by or on behalf of Tenant at its sole cost and expense, subject to the
application of the Allowance.  Tenant may request payment from Landlord of the
Allowance in reimbursement of costs actually incurred by Tenant with respect to
the

 

1

--------------------------------------------------------------------------------


 

Allowance Work.  In connection with such request, Tenant shall provide to
Landlord evidence of such expenditures, such as copies of invoices, checks in
payment thereof, final unconditional lien waivers, or, if the foregoing items
are not available, such other documentation as Landlord may reasonably request. 
Landlord shall make such payment to Tenant within thirty (30) days of Landlord’s
receipt of such documentation, provided Tenant shall make application for
reimbursement no more often than once every three months.  In the event that
Tenant does not expend and make written application to Landlord for
reimbursement of all of the Allowance for Allowance Work permitted hereunder on
or before May 31, 2010, then the unused portion of the Allowance shall be
retained by Landlord and deemed waived by Tenant.  In performing such Allowance
Work, Tenant shall be subject to the provisions of Article 10 of the Lease,
including submitting to Landlord plans and specifications with respect to the
Allowance Work and obtaining Landlord’s prior written consent as may be required
under the Lease.

 

5.             RENEWALS.  The following sentence is hereby added to the
beginning of Article 2(b)(2) of the Lease: “Base Rent for each Renewal Term
shall be the greater of Market Rate, as defined and determined below, or the
Base Rent in effect for the last year of the Initial Term or the First Renewal
Term, as applicable.”

 

6.             BROKERS.  Landlord and Tenant each warrant to the other that it
has not dealt with any broker or agent in connection with the negotiation or
execution of this Amendment except The Staubach Company (Tenant’s broker) (the
“Broker”).  Landlord shall pay to such Broker the commission arising out of this
Amendment pursuant to a separate agreement between Landlord and such Broker. 
Landlord hereby indemnifies Tenant from the payment of any commissions owed to
the Broker and to any other broker with respect to this Amendment resulting from
the acts of Landlord, but not otherwise.  Tenant hereby indemnifies Landlord
from the payment of any commissions owed to any broker, other than the Broker,
with respect to this Amendment resulting from the acts of Tenant, but not
otherwise.

 

7.             CONFLICTS.  If the terms of this Amendment conflict with the
Lease, the terms of this Amendment shall control.  Except as modified hereby,
the Lease remains in full force and effect.

 

8.             NOTICES.  Article 25 of the Lease is hereby amended to provide
that all notices to be delivered to Tenant under the Lease or otherwise with
respect to the Premises shall, unless Tenant otherwise notifies Landlord, be
delivered to Tenant in accordance with the Lease at the following addresses:

 

United Stationers Supply Co.

One Parkway North Boulevard

Deerfield, Illinois 60015

Attn.:  Vice President — Engineering

 

With a copy to:

 

United Stationers Supply Co.

One Parkway North Boulevard

Deerfield, Illinois 60015

Attn.:  General Counsel

 

9.             COUNTERPARTS.  This Amendment may be executed in multiple
counterparts each of which is deemed an original but together constitute one and
the same instrument.  This Amendment may be executed by facsimile and each party
has the right to rely upon a facsimile

 

2

--------------------------------------------------------------------------------


 

counterpart of this Amendment signed by the other party to the same extent as if
such party had received an original counterpart.

 

[signatures follow]

 

3

--------------------------------------------------------------------------------


 

 

IN WITNESS WHEREOF, this Amendment is executed as of the day and year first
above written.

 

LANDLORD:

 

TENANT:

 

 

 

 

ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA

 

UNITED STATIONERS SUPPLY CO.

 

 

 

 

 

 

 

 

By:

/s/

 

By:

/s/ Richard W. Gochnauer

Its:

 

 

Its:

CEO

 

 

 

 

Attest:

/s/ Gary Brown

 

 

 

Its:

Assistant Treasurer

 

 

 

 

4

--------------------------------------------------------------------------------
